Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 1 of 17 PageID 11795




             EXHIBIT A
    Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 2 of 17 PageID 11796



                                            EXHIBIT LIST
                                  ___ PLAINTIFF         __X_ DEFENDANT           JOINT

                                             ___ GOVERNMENT___ COURT

                                           CASE NO.    6:17-CV-171-ORL-PGB-LRH

                                STYLE: MIDAMERICA C2L, INC. ET AL. V. SIEMENS ENERGY, INC.

EXHIBIT NO.      DATE        DATE     SPONSORING       OBJECTIONS/          DESCRIPTION OF EXHIBIT
              IDENTIFIED   ADMITTED    WITNESS         STIPULATED
                                                       ADMISSIONS


  DTX1                                                                      Secure Energy Incorporated
                                                                             Presentation to: Siemens
  DTX2                                                                   Secure Energy Inc. Presentation to
                                                                                     Siemens
  DTX3                                                                      Secure Energy Inc. Decatur
                                                                                 Construction Plan
  DTX4                                                                   Secure Energy RW Beck's Phase I
                                                                              Documentation Request
  DTX5                                                                            WITHDRAWN

  DTX6                                                               Letter from Ian Campbell at Siemens to
                                                                      Jack Kenny at Secure Energy, Inc. re:
                                                                       USA258 CtSNG SFGT-SPGI-0082:
                                                                        Notice of Non-Payment Invoices
                                                                     #298200703/#298200704/#2982000506
  DTX7                                                                           WITHDRAWN

  DTX8                                                                Financial Statements and Independent
                                                                        Auditors' Report; Secure Energy,
                                                                          Incorporated and Subsidiaries,
                                                                           December 31, 2008 and 2007
  DTX9                                                     402        Proposed Questions for Secure Energy
                                                                          Decatur, LLC Based on Part II
                                                                      materials and follow-up questions from
                                                                                       Part I
  DTX10                                                               Financial Statements and Independent
                                                                        Auditors' Report; Secure Energy,
                                                                          Incorporated and Subsidiaries,
                                                                           December 31, 2009 and 2008
  DTX11                                                                  Secure Energy, Incorporated and
                                                                       Subsidiaries (A Development Stage
                                                                        Company) Consolidated Financial
                                                                       Statements, December 31, 2015 and
                                                                                        2014
  DTX12                                                                 Siemens Gasification Technology:
                                                                          Secure Energy, St. Louis, MO
  DTX13                                                                           WITHDRAWN


                                                   1
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 3 of 17 PageID 11797
DTX14                                                                   WITHDRAWN

DTX15                                                        E-mail from George Lamonettin to Jack
                                                               Kenny re: Houlihan Lokey's 2010
                                                                       Accomplishments
DTX16                                            402            E-mail from Jack Kenny to Igor
                                                             Ribakovs, Lars Scott re: SEI-Draft EPC
                                                                            Contract
DTX17                                            402           E-mail from Bruce Schaller to Jack
                                                                Kenny, Lars Scott re: Butterfly's,
                                                                        Which one is it?

DTX18                                        402,801,F,NSW   E-mail from Jonathan Bader to Stephen
                                                               Diehl, Max Sherman re: Equipment
                                                                       Already Purchased
DTX19                                                                   WITHDRAWN

DTX20                                                                   WITHDRAWN

DTX21                                           402, BE          License and Service Agreement
                                                              between Secure Energy Incorporated
                                                             and Siemens Energy, Inc. for the West
                                                                Paducah, Kentucky Plant includes
                                                                            redlines
DTX22                                                        Siemens Gasification Service Customer
                                                                          Survey 2011
DTX23                                                                   WITHDRAWN

DTX24                                                                   WITHDRAWN

DTX25                                            402           Secure Energy Inc. Stockholder's
                                                                           Meeting
DTX26                                            402           E-mail from Jack Kenny to Tom
                                                                Goessling, Larry Luber, Chris
                                                              Maloney, Gary Crull re: FW:Secure
                                                                        Energy Update
DTX27                                                                  WITHDRAWN

DTX28                                                                   WITHDRAWN

DTX29                                                                   WITHDRAWN

DTX30                                            402         MidAmerica C2L Project Presentation

DTX31                                                        Meeting Minutes from Max Sherman,
                                                              Sega re: MidAmerican C2L Project;
                                                               EPC Contractor Coordination and
                                                                        Licenser Restart
DTX32                                                         E-mail from Max Sherman to Bruce
                                                              Schaller, Jack Kenny, Lars Scott re:
                                                                  121107 - Meeting Minutes
DTX33                                                           Letter from Harry Morehead at
                                                             Siemens to Lars Scott at MidAmerica
                                                               C2L, Inc. re: Siemens 2xSFG-500
                                                                 Gasifier Packages owned by

                                         2
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 4 of 17 PageID 11798
                                                                    MidAmerica C2L, Inc.
DTX34                                                      E-mail from Lars Scott to Gary Prager
                                                                         re: Siemens
DTX35                                           402        Siemens Contract Review Notes by Y.
                                                                             Oncu
DTX36                                           402            E-mail from Lars Scott to Harry
                                                            Morehead, George Lamonettin, Rolf
                                                            Ruesseler re: Final Vitol Presentation
DTX37                                                       E-mail from Harry Morehead to Lars
                                                            Scott re: Draft Term Sheet - Gasifier
                                                                         Remarketing
DTX38                                                       Letter from Lars Scott at MidAmerica
                                                               C2L, Inc. to Harry Morehead at
                                                              Siemens re: Marketing Assistance
                                                            Agreement - Possible Resale of Two
                                                              500 MWth SFG-500 gasifiers, two
                                                               feeder vessels, and other related
                                                                   equipment and spare parts
DTX39                                                        E-mail from Jack Kenny to William
                                                            Hardie, Jake Foley III, Drew Talarico,
                                                           Louis Mayer, Lars Scott re: Sourcing of
                                                               2 x 500 SFG Siemens Gasifiers
DTX40                                                      E-mail from Jack Kenny to Jake Foley
                                                            III, Jack Kenny re: O.Z. & Leucadia;
                                                                  Incudes other email chains
DTX41                                                                   WITHDRAWN

DTX42                                                       E-mail from Jack Kenny to Dipankar
                                                            Sengupta re: Old Siemens Gasifiers in
                                                                             US
DTX43                                                                 WITHDRAWN

DTX44                                                        Secure Energy, RW Beck Phase 1
                                                            Documentation Request; Commercial
                                                                       Experience
DTX45                                                                WITHDRAWN

DTX46                                                        7th International Freiberg/Inner
                                                            Mongolia Conference: Siemens Fuel
                                                            Gasification Technology Status and
                                                                    New Developments
DTX47                                                                 WITHDRAWN

DTX48                                                                 WITHDRAWN

DTX49                                                                 WITHDRAWN

DTX50                                                                 WITHDRAWN

DTX51                                                                 WITHDRAWN

DTX52                                                                 WITHDRAWN

DTX53                                                                 WITHDRAWN


                                         3
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 5 of 17 PageID 11799
DTX54                                                                  WITHDRAWN

DTX55                                                                 WITHDRAWN

DTX56                                                                 WITHDRAWN

DTX57                                                                 WITHDRAWN

DTX58                                                                 WITHDRAWN

DTX59                                                                 WITHDRAWN

DTX60                                                                 WITHDRAWN

DTX61                                                                 WITHDRAWN

DTX62                                           402        Excerpt from draft agreement between
                                                               Secure and ARC Financial re
                                                                  termination of interests
DTX63                                                          Lars Scott's LinkedIn profile

DTX64                                                      Letter from U.S. Department of Energy
                                                            to Lars Scott re: Funding Opportunity
                                                           Announcement No DE-FOA-00000015
                                                                  - denial of NETL funding
DTX65                                           402             Letter from Lars Scott to U.S.
                                                              Department of Energy re: Written
                                                              request of Secure Energy, Inc. for
                                                           information regarding our failure to be
                                                              selected for an Award pursuant to
                                                             Funding Opportunity Announcement
                                                                   No. DE-FOA 00000015
DTX66                                           402        E-mail from Lars Scott to Cheri Hall re:
                                                               Secure Energy ICCS Debriefing
DTX67                                           402        E-mail from David Hill to Jack Kenny,
                                                           Bo Devereux and Lars Scott re: NETL
                                                                          Document
DTX68                                           402         Amended Agreement between Secure
                                                           Energy Inc. and Kenny Securities Corp
DTX69                                           402        E-mail from Suraj Jain to Lars Scott re:
                                                                 Secure Energy Buyer's Log
DTX70                                          402,403        E-mail from Gary Prager to Kevin
                                                                    Kulak re: Jack Kenny
DTX71                                          402,403        E-mail from Kevin Kulak to Jack
                                                              Kenny and Lars Scott re: FW: Arc
DTX72                                          402,403      Secure Energy Inc. Memorandum re:
                                                           Disclosure of certain legal proceedings
DTX73                                                                  WITHDRAWN

DTX74                                                                  WITHDRAWN

DTX75                                                        E-mail from Mark Confer to Jack
                                                           Kenny, Guido Schuld, Rolf Ruesseler,
                                                            Harry Morehead, George Lamonettin
                                                           and Wolfgang Streer re: Secure Energy

                                         4
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 6 of 17 PageID 11800
                                                                            Update
DTX76                                                        E-mail from William Hardie to Ian
                                                           David Etzkin re: C2L Response to SK;
                                                               Attachment: MidAmerica C2L
                                                           Response to SK Questions (6.18.2012)
DTX77                                                        Paducah Gasification Plant; Permit
                                                            Summary Table for MidAmerica C2L
                                                                            project
DTX78                                                      Plaintiffs' Answers to Defendant's First
                                                           Set of Interrogatories in MidAmerica v.
                                                                        Siemens Energy
DTX79                                                      MidAmerica C2L Project Presentation

DTX80                                                                 WITHDRAWN

DTX81                                           402        E-mail between Tuck Hardie and Lars
                                                                    Scott re: draft budget
DTX82                                           402        MidAmerica C2L Presentation: Series
                                                            C 10% Cumulative Preferred Stock;
                                                           includes email between Lars Scott and
                                                                       William Hardie
DTX83                                           402        E-mail from Lars Scott to Gary Prager
                                                                         re: Siemens
DTX84                                                      E-mail from Lars Scott to K. Clauss, B.
                                                                 Smith re: Siemens Update
DTX85                                                       E-mail from Harry Morehead to Lars
                                                                 Scott re: BEDP Discussion
DTX86                                                                  WITHDRAWN

DTX87                                           402          E-mail from Lars Scott to William
                                                             (Tuck) Hardie re: Siemens Gasifier
                                                            Letter; Attachment: Price pages from
                                                                    Siemens Contract.pdf
DTX88                                                        E-mail from Rolf Ruesseler to Jack
                                                            Kenny re: AW: Sourcing of 2 x 500
                                                                   SFG Siemens Gasifiers
DTX89                                           402         Secure Energy Inc. Paducah Project

DTX90                                                                 WITHDRAWN

DTX91                                                        E-mail from Herbert M. Kosstrin to
                                                               Lars Scott and Jack Kenny re:
                                                            Contingency discussion (Attachment:
                                                             SecureEnergy_Kosstrin_0409.pdf)
DTX92                                                                  WITHDRAWN

DTX93                                                      Independent Engineer's Report: Secure
                                                                  Energy Decatur Project
DTX94                                                                WITHDRAWN

DTX95                                                                 WITHDRAWN

DTX96                                                                 WITHDRAWN



                                         5
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 7 of 17 PageID 11801
DTX97                                                                  WITHDRAWN

DTX98                                                                  WITHDRAWN

DTX99                                                                  WITHDRAWN

DTX100                                                                 WITHDRAWN

DTX101                                                     Bruce Schaller, Sega Meeting Minutes
                                                           re: DOE Presentation - May 12, 2009
DTX102                                          402        Gasification Technologies Conference
                                                            2011 - October 9-12, San Francisco,
                                                                            CA
DTX103                                                                WITHDRAWN

DTX104                                                        Siemens Energy, Inc.'s Notice of
                                                              30(B)(6) Deposition to Plaintiffs;
                                                              MidAmerica v. Siemens Energy
DTX105                                                                WITHDRAWN

DTX106                                          402        Plaintiffs' Trial Brief for Case No. 4:08-
                                                            cv-1719-JCH; Secure Energy v. Coal
                                                                            Synthetics
DTX107                                                                  WITHDRAWN

DTX108                                          402          Defendants' Trial Brief for Case No.
                                                            4:08-cv-01719-JCH; Secure Energy v.
                                                                      Coal Synthetics
DTX109                                          402         Meeting Minutes from Max Sherman,
                                                            Sega; May 13, 2010 Siemens Review
                                                                          Meeting
DTX110                                                                WITHDRAWN

DTX111                                                       Secure Energy, Inc. and Subsidiaries
                                                            Consolidated Financial Statement for
                                                            the period ending December 31, 2011
                                                                           and 2010
DTX112                                                          Secure Energy, Inc. Financial
                                                            Statements and Independent Auditor's
                                                           Report for period ending December 31,
                                                                        2009 and 2008
DTX113                                                     PowerPoint of investor presentation by
                                                           Houlihan Lokey, MidAmerica C2L and
                                                                             UBS
DTX114                                                         Secure Energy Incorporated and
                                                             Subsidiaries, Consolidated Financial
                                                           Statements ending December 31, 2016
                                                                           and 2015
DTX115                                                         Secure Energy Incorporated and
                                                             Subsidiaries, Consolidated Financial
                                                           Statements ending December 31, 2017
                                                                           and 2016
DTX116                                          402        Secure Energy, Inc. budget summary of
                                                           unpaid bills as of 1/24/2011 and E-mail
                                                              from Stephen Spencer to multiple

                                         6
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 8 of 17 PageID 11802
                                                                      recipients re: SEI
DTX117                                                      E-mail from Jack Kenny to Daniel Ju
                                                              and others re: C2L Contract draft
DTX118                                                     Secure Energy, Inc. and Subsidiaries re:
                                                             Consolidated Financial Statements,
                                                                     December 31, 2006
DTX119                                                      Financial Statements and Independent
                                                            Auditors' Report, Secure Energy, Inc.
                                                            and Subsidiaries, December 31, 2008
                                                                           and 2007
DTX120                                                      Financial Statements and Independent
                                                            Auditors' Report, Secure Energy, Inc.
                                                            and Subsidiaries, December 31, 2009
                                                                           and 2008
DTX121                                                      Secure Energy, Inc. and Subsidiaries,
                                                             Consolidated Financial Statements
                                                                 ending September 30, 2010
DTX122                                                      Secure Energy, Inc. and Subsidiaries,
                                                             Consolidated Financial Statements
                                                            ending December 31, 2012 and 2011
DTX123                                                      Secure Energy, Inc. and Subsidiaries,
                                                             Consolidated Financial Statements
                                                            ending December 31, 2014 and 2013
DTX124                                                                 WITHDRAWN

DTX125                                       402, F, NSW     E-mail from Suraj Jain at Houlihan
                                                           Lokey to Nancy Smith and Jeff Pearson
                                                            at ARC Financial re: Secure Energy
                                                                      Weekly Materials
DTX126                                                     E-mail from Lars Scott to M. Sherman
                                                            at Sega re: Request for SK Estimate
                                                                          back-up
DTX127                                                                WITHDRAWN

DTX128                                                                 WITHDRAWN

DTX129                                                                 WITHDRAWN

DTX130                                                                 WITHDRAWN

DTX131                                          402          E-mail from Christine Baleshta to
                                                               multiple recipients re: Secure
                                                           Energy/ARC Financial - Draft of Note
                                                              and Stock Purchase Agreement
DTX132                                                                WITHDRAWN

DTX133                                                                 WITHDRAWN

DTX134                                                        Siemens Global Gasification and
                                                             Integrated Gasification Combined
                                                              Cycle Update, Harry Morehead,
                                                                 Manager, IGCC Marketing
DTX135                                                     Email from Torsten Bergt to Lars Scott
                                                            and Jack Kenny enclosing January
                                                            2007 meeting minutes with Secure

                                         7
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 9 of 17 PageID 11803
DTX136                                                       Meeting Minutes from January 2007
                                                                 between Siemens and Secure
DTX137                                                        Siemens Press Release re Siemens
                                                            signing agreement with Secure energy
DTX138                                                                 WITHDRAWN

DTX139                                                                 WITHDRAWN

DTX140                                                                 WITHDRAWN

DTX141                                                                 WITHDRAWN

DTX142                                                         Meeting Invitation from Harry
                                                           Morehead to various Siemens personnel
                                                           and SK regarding Gasification Meeting
                                                                  with SK E&C Americas
DTX143                                                     Email from Harry Morehead to Tomas
                                                            Maramba RE: Siemens Gasification
                                                                     Meeting with SK
DTX144                                           402            Flow chart re Secure Energy

DTX145                                         F, NSW         Hand written notes re Jack Kenny;
                                                                Attachment: Meeting Agenda-
                                                                   Manufacturing Schedules
DTX146                                                         Email from Bo Devereux to Jack
                                                            Kenny, Lars Scott, Ellie Devereux RE:
                                                           Harry Graves; Attachment: email chain
                                                              re equipment purchase agreement,
                                                           includes equipment purchase agreement
DTX147                                           604         Email from Frank Hanneman to Rolf
                                                              Ruesseler, Guido Schuld RE: AW:
                                                                      TCEP white paper
DTX148                                                          Document re the Siemens Fuel
                                                                 Technology (SFG) (no date)
DTX149                                        402,F,NSW     GTC 2014 Presentation Map, Mindjet

DTX150                                                      Siemens Fuel Gasification Technology
                                                           Status of Current Projects, Presentation
                                                           to China Power Investment Corporation
DTX151                                                                WITHDRAWN

DTX152                                           402             Secure Energy Transmittal
                                                            Memorandum to R.W. Beck, attention
                                                            Herbert Kosstrin regarding the Secure
                                                             Energy Decatur Gasification Plant,
                                                                     Transmittal No. 1
DTX153                                                                WITHDRAWN

DTX154                                                                 WITHDRAWN

DTX155                                                                 WITHDRAWN

DTX156                                                                WITHDRAWN



                                         8
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 10 of 17 PageID 11804
DTX157                                                                WITHDRAWN

DTX158                                                                WITHDRAWN

DTX159                                                                 WITHDRAWN

DTX160                                                                 WITHDRAWN

DTX161                                        402,DESC      Letter from Jan Kollmus at Siemens to
                                                            Cui Lin Lin at East China Engineering
                                                               Science & Technology Co. RE:
                                                              Revised Commercial Offer for the
                                                             Supply of License, Engineering and
                                                               Equipment for Sinarmas Coal to
                                                            Methanol Project in South Kalimantan,
                                                                          Indonesia
DTX162                                                                 WITHDRAWN

DTX163                                                      Plaintiffs’ Objections And Answers To
                                                            Defendant’s First Set Of Requests For
                                                                    Admissions (Nos. 1-38)
DTX164                                                                   WITHDRAWN

DTX165                                                                 WITHDRAWN

DTX166                                                                 WITHDRAWN

DTX167                                           402        Jack Kenny Notes titled November 4,
                                                                  2009 to February 23, 2010
DTX168                                           402       Jack Kenny Notes titled March 2010 to
                                                                        May 11, 2010
DTX169                                           402       Jack Kenny notes titled August 2010 to
                                                                     September 19, 2010
DTX170                                           402       Jack Kenny notes titled January 1, 2011
                                                                      to March 2, 2011
DTX171                                           402       Jack Kenny notes titled July 26, 2011 to
                                                                      August 16, 2011
DTX172                                           402         Jack Kenny notes titled February 14,
                                                                   2012 to March 22, 2012
DTX173                                                                 WITHDRAWN

DTX174                                           402        Jack Kenny notes titled November 2,
                                                            2015 thru January 27, 2016 and notes
                                                                 on telephone,call with Rolf
DTX175                                           402        Jack Kenny notes titled February 12,
                                                                  2016 thru April 20, 2016
DTX176                                                                WITHDRAWN

DTX177                                                                WITHDRAWN

DTX178                                                                WITHDRAWN

DTX179                                                                WITHDRAWN



                                          9
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 11 of 17 PageID 11805
DTX180                                                                WITHDRAWN

DTX181                                                                WITHDRAWN

DTX182                                                                WITHDRAWN

DTX183                                                                WITHDRAWN

DTX184                                                                WITHDRAWN

DTX185                                                                WITHDRAWN

DTX186                                                                WITHDRAWN

DTX187                                                                WITHDRAWN

DTX188                                                                WITHDRAWN

DTX189                                                                WITHDRAWN

DTX190                                        402,F,NSW     Independent Engineer's Report: Texas
                                                              Clean Energy Project, prepared for
                                                                   Royal Bank of Scotland
DTX191                                                                WITHDRAWN

DTX192                                                     The Secure Energy Decatur, LLC Basic
                                                             Engineering Design Package - Final
                                                                 Documentation, Vols 1-14
DTX193                                        402,F,NSW    Industrial Size Gasification for Syngas,
                                                              Substitute Natural Gas and Power
                                                                Production (U.S. DOE, 2007)
DTX194                                        402,F,NSW          Technologies for Producing
                                                              Transportation Fuels, Chemicals,
                                                            Synthetic Natural Gas and Electricity
                                                           from the Gasification of Kentucky Coal
                                                             (University of Kentucky Center for
                                                              Applied Energy Research, 2007)
DTX195                                        402,F,NSW        Substitute Natural Gas (SNG),
                                                                   (ConocoPhillips, 2006)
DTX196                                                                 WITHDRAWN

DTX197                                                                WITHDRAWN

DTX198                                                                WITHDRAWN

DTX199                                                                WITHDRAWN

DTX200                                                                WITHDRAWN

DTX201                                                                WITHDRAWN

DTX202                                                                WITHDRAWN

DTX203                                                                WITHDRAWN


                                         10
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 12 of 17 PageID 11806
DTX204                                                                WITHDRAWN

DTX205                                                               WITHDRAWN

DTX206                                                               WITHDRAWN

DTX207                                                               WITHDRAWN

DTX208                                                               WITHDRAWN

DTX209                                                               WITHDRAWN

DTX210                                                               WITHDRAWN

DTX211                                                               WITHDRAWN

DTX212                                        402,F,NSW      Siemens Excel regarding 500 MWth
                                                              Shipping Weights and Dimensions
DTX213                                                               WITHDRAWN

DTX214                                                               WITHDRAWN

DTX215                                                               WITHDRAWN

DTX216                                                               WITHDRAWN

DTX217                                                                WITHDRAWN

DTX218                                                               WITHDRAWN

DTX219                                                               WITHDRAWN

DTX220                                                                WITHDRAWN

DTX221                                                                WITHDRAWN

DTX222                                                                WITHDRAWN

DTX223                                                               WITHDRAWN

DTX224                                                               WITHDRAWN

DTX225                                                                WITHDRAWN

DTX226                                                                WITHDRAWN

DTX227                                                                WITHDRAWN

DTX228                                                                WITHDRAWN

DTX229                                                                WITHDRAWN

DTX230                                                                WITHDRAWN



                                         11
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 13 of 17 PageID 11807
DTX231                                                                WITHDRAWN

DTX232                                                                WITHDRAWN

DTX233                                                                WITHDRAWN

DTX234                                                                WITHDRAWN

DTX235                                                                WITHDRAWN

DTX236                                                               WITHDRAWN

DTX237                                                               WITHDRAWN

DTX238                                                                WITHDRAWN

DTX239                                                                WITHDRAWN

DTX240                                                                WITHDRAWN

DTX241                                                                WITHDRAWN

DTX242                                                                WITHDRAWN

DTX243                                                                WITHDRAWN

DTX244                                                                WITHDRAWN

DTX245                                                               WITHDRAWN

DTX246                                                               WITHDRAWN

DTX247                                                               WITHDRAWN

DTX248                                                               WITHDRAWN

DTX249                                                                WITHDRAWN

DTX250                                                        Secure Energy, Inc. Coal to SNG
                                                                 diagram; Gasifier - Line 1
DTX251                                                                WITHDRAWN

DTX252                                                               WITHDRAWN

DTX253                                                               WITHDRAWN

DTX254                                                                WITHDRAWN

DTX255                                                                WITHDRAWN

DTX256                                                                WITHDRAWN

DTX257                                                               WITHDRAWN


                                         12
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 14 of 17 PageID 11808
DTX258                                                              WITHDRAWN

DTX259                                                              WITHDRAWN

DTX260                                                               WITHDRAWN

DTX261                                                               WITHDRAWN

DTX262                                                               WITHDRAWN

DTX263                                                               WITHDRAWN

DTX264                                                               WITHDRAWN

DTX265                                           402            Correspondence with Adani

DTX266                                                               WITHDRAWN

DTX267                                                               WITHDRAWN

DTX268                                                              WITHDRAWN

DTX269                                                              WITHDRAWN

DTX270                                                              WITHDRAWN

DTX271                                                              WITHDRAWN

DTX272                                                              WITHDRAWN

DTX273                                                              WITHDRAWN

DTX274                                                              WITHDRAWN

DTX275                                                              WITHDRAWN

DTX276                                                              WITHDRAWN

DTX277                                                              WITHDRAWN

DTX278                                                              WITHDRAWN

DTX279                                                              WITHDRAWN

DTX280                                                              WITHDRAWN

DTX281                                                              WITHDRAWN

DTX282                                                              WITHDRAWN

DTX283                                                              WITHDRAWN

DTX284                                                              WITHDRAWN


                                         13
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 15 of 17 PageID 11809
DTX285                                                                     WITHDRAWN

DTX286                                                                     WITHDRAWN

DTX287                                                                     WITHDRAWN

DTX288                                                                     WITHDRAWN

DTX289                                                                     WITHDRAWN

DTX290                                                                     WITHDRAWN

DTX291                                                                     WITHDRAWN

DTX292                                                                     WITHDRAWN

DTX293                                                                     WITHDRAWN

DTX294                                                                     WITHDRAWN

DTX295                                                                     WITHDRAWN

DTX296                                                                     WITHDRAWN

DTX297                                                                     WITHDRAWN

DTX298                                                                     WITHDRAWN

DTX299                                                                      WITHDRAWN

DTX300                                                                     WITHDRAWN

DTX301                                                                     WITHDRAWN

DTX302                                                                     WITHDRAWN

DTX303                                                          Spreadsheet re Secure Energy Decatur,
                                                                  Illinois-Coal to Natural Gas Project
                                                                            Financial Forecast
DTX304                                        402,403,801,NSW   SEC opinion re Anti-fraud in the matter
                                                                 of John J. Kenny and Nicolson/Kenny
                                                                           Capital Management
DTX305                                        402,403,801,NSW       John J. Kenny, Nicholson Kenny
                                                                Capital Management v. SEC; US. Court
                                                                    of Appeals for the Eighth Circuit
DTX306                                        402,403,801,NSW   Article titled Project Expert has History
                                                                         with SEC by Tony Reid
DTX307                                                                     WITHDRAWN

DTX308                                                           Draft advertisement for Siemens SFG
                                                                     500 Gasification Equipment
DTX309                                                                     WITHDRAWN




                                         14
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 16 of 17 PageID 11810
DTX310                                                                WITHDRAWN

DTX311                                                       Email from Michael Cherba to James
                                                                 Daire et al. re Siemens expert
                                                             inspection of Secure Energy gasifiers
                                                               and feeding vessels with attached
                                                                              photos

DTX312                                                       Email from James Daire to Michael
                                                            Cherba re crated equipment inspection

DTX313                                                       Email from Michael Cherba to James
                                                               Daire et al. re crated equipment
                                                                          inspection

DTX314                                                             Stephen D. Jenkins CV

DTX315                                                       MidAmerica C2L Incorporated and
                                                              Secure Energy Complaint against
                                                            Siemens Energy filed in Circuit Court
                                                             of the 20th Judicial Circuit, St. Clair
                                                                        County, Illinois

DTX316                                                     First Amended Complaint and Demand
                                                            for Jury Trial, Case No. 6:17-cv-171-
                                                           Orl-18KRS, U.S. District Court, Middle
                                                            District of Florida, Orlando Division

DTX317                                                       Order regarding the parties Summary
                                                                      Judgment motions

DTX318                                                         Judgment regarding Defendant's
                                                                 Summary Judgment motion

DTX319                                                      Order regarding Defendant's Summary
                                                                      Judgment motion

DTX320                                                              Judgment for Siemens

DTX321                                                      Siemens Contract Review Notes by Y.
                                                                           Oncu

DTX322                                                       E-mail from Harry Morehead to Lars
                                                             Scott re: Draft Term Sheet - Gasifier
                                                                         Remarketing

DTX323                                                      PowerPoint of investor presentation by
                                                            Houlihan Lokey, MidAmerica C2L and
                                                                            UBS

DTX324                                                         Secure Energy Incorporated and
                                                             Subsidiaries, Consolidated Financial
                                                            Statements ending December 31, 2016
                                                                           and 2015



                                         15
 Case 6:17-cv-00171-PGB-LRH Document 229-1 Filed 01/15/20 Page 17 of 17 PageID 11811
DTX325                                                         Secure Energy Incorporated and
                                                             Subsidiaries, Consolidated Financial
                                                            Statements ending December 31, 2017
                                                                           and 2016




                                         16
